Citation Nr: 1219831	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  10-00 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to benefits under 38 U.S.C.A. § 1805 for a child born with spina bifida due to Agent Orange.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel
INTRODUCTION

The appellant is a child of a Veteran who had 19 years and six months of active duty, to include service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating determination of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Denver, Colorado, which determined that new and material evidence had not been presented to reopen a claim of entitlement to benefits under 38 U.S.C.A. § 1805 for a child born with spina bifida due to Agent Orange.  

In February 2011, the appellant was afforded a videoconference hearing before F. Judge Flowers, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

The issue of entitlement to benefits under 38 U.S.C.A. § 1805 for a child born with spina bifida due to Agent Orange is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In November 1997, the RO granted the appellant benefits under 38 U.S.C.A. § 1805 for a child born with spina bifida due to Agent Orange.

2.  In October 2000, the RO severed the appellant's benefits; she was notified of this decision, but did not appeal.  

3.  Evidence associated with the claims file since the October 2000, which was not previously of record, and which is not cumulative of other evidence of record, raises a reasonable possibility of substantiating the claim.  
CONCLUSIONS OF LAW

1.  The RO's October 2000 RO decision is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. § 20.1103 (2011).  

2.  New and material evidence has been submitted with respect to the issue of entitlement to benefits under 38 U.S.C.A. § 1805 for a child born with spina bifida due to Agent Orange.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

The appellant asserts that she has submitted new and material evidence that is sufficient to reopen her claim for benefits under 38 U.S.C.A. § 1805 for a child born with spina bifida due to Agent Orange.  At her hearing, it was asserted that the appellant was diagnosed with a pilonidal sinus at birth, which was "a form of spina bifida," and that she had an operation shortly after birth but that she "leaked spinal fluid for several months."  It was stated that she has had ongoing back pain, and bowel and bladder incontinence, from childhood that are related to her spina bifida.  

In August 1997, the appellant filed a claim for benefits under 38 U.S.C.A. § 1805 for a child born with spina bifida due to Agent Orange.  In November 1997, the RO granted benefits under 38 U.S.C.A. § 1805, at Level I status.  There was no appeal, and the RO's decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2011).  In April 2000, the RO denied a claim for benefits at a rate in excess of Level I.  The appellant did not appeal the denial of her claim, and the RO's decision became final.  Id.  

In August 2000, the RO determined that its November 1997 decision contained clear and unmistakable error (CUE).  In October 2000, the RO severed the appellant's benefits under 38 U.S.C.A. § 1805.  The appellant filed a timely notice of disagreement, and in August 2002, the RO issued a statement of the case.  However, in September 2002, the appellant withdrew her appeal.  

In an undated submission, which appears, when viewed in relation to the surrounding evidence to have been received in about April 2003, the appellant submitted a claim "to re-open my case for the Spina Bifida program."  In July 2003, the RO denied the claim.  In August 2003, the appellant filed a timely notice of disagreement.  However, it does not appear that the RO ever issued a statement of the case.  

In February 2008, the appellant submitted a statement in which she requested, "Please reopen my disability claim," which was accompanied by a private physician's statement.  In January 2009, the RO denied the claim for benefits under 38 U.S.C.A. § 1805 for a child born with spina bifida due to Agent Orange.  

The new-and-material-evidence requirement set forth in 38 U.S.C.A. § 5108 (West 2002) applies to the reopening of claims that were previously disallowed for any reason.  See D'Amico  v. West, 209 F.3d 1322, 1326-1327 (Fed. Cir. 2000).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The most recent and final denial of this claim was in October 2000.  In this regard, in July 2003, the RO denied the claim, the appellant filed a timely notice of disagreement one month later, however, the RO never issued a statement of the case.  Therefore, the July 2003 rating decision is not final.  

Given the foregoing, the Board must determine if new and material evidence has been submitted since October 2000, which is the last final decision.  See 38 U.S.C.A. § 5108.  When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).    

VA shall pay a monthly allowance, based upon the level of disability, to or for a child who has been determined to be suffering from spina bifida and who is a child of a Vietnam veteran.  38 U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a).  "Spina bifida" means any form and manifestation of spina bifida except spina bifida occulta.  38 U.S.C.A. § 1802; 38 C.F.R. § 3.814(c)(3).  Spina bifida is the only birth defect that warrants the award of monetary benefits based on the herbicide exposure of the veteran as a father of that child.  Jones v. Principi, 16 Vet. App. 219 (2002). 

In the precedent opinion VAOPGCPREC 5-99 (May 3, 1999), VA's General Counsel  held that 38 U.S.C.A. § 1802 applies to all forms of spina bifida other than spina bifida occulta, and that for purposes of that chapter the term "spina bifida" refers to a defective closure of the bony encasement of the spinal cord but does not include other neural tube defects such as encephalocele and anencephaly. 

The term "Vietnam veteran" means a person who performed active service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, to include service in the waters offshore and service in other locations, if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.814(c)(1). 

Spina bifida is a congenital cleft of the vertebral column with hernial protrusion of the meninges.  Godfrey v. Brown, 7 Vet. App. 398, 401 (1995).  

Spina bifida occulta is a "congenital cleft of spinal column."  Blanchard v. Derwinski, 3 Vet. App. 300, 301 (1992).  Spina bifida occulta is a congenital condition, which is noncompensable under applicable law.  Firek v. Derwinski, 3 Vet. App. 145, 146 (1992).  

The evidence of record at the time of the RO's October 2000 decision included several of the Veteran's discharges (DD Form 214s), which showed that he served in Vietnam between December 1965 and May 1966, and that his awards included the Combat Action Ribbon.  

As for the relevant medical evidence, it consisted of VA and non-VA reports, dated between 1967 and July 2000.  Briefly stated, this evidence showed that at the time of her birth, the appellant was noted to have a pilonidal sinus.  A July 1988 report from a private physician noted a history of spina bifida with surgical intervention during infancy, and severe current low back pain.  Two VA progress notes, dated in December 1998 and May 1999, contained a notation of spina bifida related to her father's Agent Orange exposure.  A December 1998 magnetic resonance imaging (MRI) study noted a history of spina bifida repaired as a child but that correlation with plain radiographs would be useful.  A May 1999 VA examination report contained diagnoses that included history of spina bifida secondary to Agent Orange exposure of her father.  VA progress notes, dated in 2000, contained conflicting evidence as to whether the appellant had spina bifida, to include a July 2000 opinion that she did not have spina bifida.  

At the time of the RO's October 2000 decision, the evidence demonstrated that the appellant is the daughter of a Vietnam veteran.  The appellant's birth certificate showed that she is the Veteran's daughter and that she was born in June 1967.  The evidence also demonstrated that the Veteran had active duty service that included service in the Republic of Vietnam from December 1965 to May 1966.  The appellant's father was therefore shown to be a "Vietnam veteran" under 38 C.F.R. § 3.814(c)(1).  However, based on its review of the medical evidence, the RO determined that the appellant did not have spina bifida.  

Evidence received since the RO's October 2000 decision consists of statements from three private physicians, dated between 2008 and 2009.  A statement from F.M.M., M.D., dated in January 2008, states that the appellant has a history of pilondal sinus found at birth, with surgery shortly thereafter for closure, and that she currently has some urinary incontinence, and mild motor sensory loss consistent with a mild myelodysplasia (spina bifida) which is a condition that can be associated with congenital pilonidal cyst and can lead to problems with bowel and bladder control.  He states that there is a significant possibility that her problems are related to her childhood condition. 

A statement from M.M.P., M.D., dated in February 2008, states that what was described as a pilonidal sinus as a newborn could have actually been a form of spina bifida.  He indicated that he had asked Dr. F.M.M. whether there was evidence of neurological abnormalities that are consistent with spina bifida, and that if there were, the question of whether she was misdiagnosed with a pilonidal sinus was worth raising. 

A statement from I.A.A., M.D., dated in June 2009, notes a history of pilonidal sinus, which indicated the presence of an opening around the tailbone that may track into the spinal cord, which can be associated with spina bifida.  He essentially noted that the appellant was being evaluated for bowel and bladder symptoms, and that most likely she would have bowel and bladder symptoms as the primary problem with this form of spina bifida.  

This evidence, that was not of record at the time of the October 2000 RO decision, is not cumulative; thus it is "new" within the meaning of 38 C.F.R. § 3.156.  The Board further finds that this evidence is material.  In this case, the three submitted private medical statements are competent evidence indicating that the appellant may have spina bifida.  The claim is therefore reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 119-21 (2010) (holding that an appellant need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance).  As such, the Board finds that new and material evidence has been submitted, and the appellant's previously denied claim of entitlement to benefits under 38 U.S.C.A. § 1805 for a child born with spina bifida due to Agent Orange is reopened.  


ORDER

The appellant's previously denied claim for benefits under 38 U.S.C.A. § 1805 for a child born with spina bifida due to Agent Orange is reopened, and to this extent the appeal is granted.  


REMAND

VA has a duty to assist the appellant in substantiating her claim.  This duty includes helping procure pertinent records.  38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2011).  When VA becomes aware of the existence of relevant records during the pendency of a claim, notification will be sent to the appellant.  38 C.F.R. § 3.159(e)(2) (2011).  This notice shall request that the appellant authorize the release of the records to VA.  Id.  It alternatively shall request that the appellant obtain the records herself and provide them to VA.  Id.  

There are indications in the record that the appellant has received treatment for her claimed spina bifida, however, these records are not currently associated with her file.  On remand she should be requested to identify all relevant treatment after 2000, and to complete any required authorizations for release of such records.

VA is obliged to provide an examination or obtain a medical opinion in a claim inter alia when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Under the circumstances, a medical opinion should be obtained, to include affording the appellant an examination if deemed necessary.  

The appellant must be advised of the importance of reporting to any scheduled VA examination and of the possible adverse consequences, to include the denial of her claim, of failing to so report.  See 38 C.F.R. § 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Request that the appellant identify all VA and private (non-VA) sources of treatment for her back since 2000 which are not currently of record.  After obtaining all necessary authorizations, the RO/AMC should attempt to obtain these identified records and associate them with the appellant's claims file.    
 
If the RO/AMC is unable to make contact with any identified health care provider, or if no response is received from them within a reasonable amount of time, the RO/AMC should document such results in the claims file. 

2.  After the development outlined in the first paragraph of this remand has been completed, provide the appellant's claims file to a physician.  The physician should indicate in the report that the appellant's claims folder was reviewed.  

The physician should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the appellant had spina bifida, but not spina bifida occulta, at birth.  The physician should discuss the significance, if any, of the appellant's low back, bowel and bladder symptoms, or any other relevant neurological symptoms.  

The physician should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

If the physician determines that an examination is necessary in order to provide the requested opinion, such an examination should be accomplished.  Any diagnostic tests deemed necessary should be conducted.  

3.  After conducting any other development deemed appropriate, readjudicate the issue of entitlement to benefits under 38 U.S.C.A. § 1805 for a child born with spina bifida due to Agent Orange.  If the benefit sought is not granted, the appellant and her representative should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond.  The record should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


